ORDER
PER CURIAM.
The Treasurer of the State of Missouri (hereinafter, “the Treasurer”), as custodian of the second injury fund, brings this appeal following the Labor and Industrial Relations Commission’s (hereinafter, “the Commission”) award to Thomas Collins (hereinafter, “Collins”). The Treasurer contends the award to Collins was improper because there was no expert medical testimony to support his claim that future medical care is necessary.
We have reviewed the briefs of the parties and the record on appeal and find the Commission’s decision is supported by competent and substantial evidence, and is not against the overwhelming weight of the evidence. Hampton v. Big Boy Steel Erection, 121 S.W.3d 220, 223 (Mo. banc 2003). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, we have provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
The judgment is affirmed pursuant to Rule 84.16(b).